DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on February 8, 2021 has been entered.  No claim amendment is submitted.  Applicant’s timely filed terminal disclaimer (filed on February 8, 2021) has overcome the rejection(s) of claims 1-20 under double patenting previously set forth in the Non-Final Office Action mailed on November 12, 2020.

Allowable Subject Matter

Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Yu (PG PUB US2019/0332328) teaches the storage controller including a distribution core, a plurality of ranking cores, and a request processing core. The three 
Resch (PG PUB US2014/0331086) teaches a method beginning by a dispersed storage (DS) processing module of a dispersed storage network (DSN), when in a rebuilding mode, determining a level of rebuilding urgency, where the level of rebuilding urgency is based on an inversely proportional function of a level of error encoded redundancy for error encoded data giving rise to the rebuilding mode. When the level of rebuilding urgency is at or above a critical level, the method continues with the DS processing module placing a set of storage units of the DSN in a critical rebuilding mode, where, when in the critical rebuilding mode, the set of storage units prioritize rebuilding of the error encoded data giving rise to the rebuilding mode over other error encoded data operations [Resch, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “executing provider threads of an application, the provider threads being distributed among corresponding processing cores of the data storage node along with respective peek-poller threads, each provider thread having regular operations upon becoming activated on a respective processing core of (1) continually polling respective interfaces of the data storage node for application events requiring processing, and (2) performing processing tasks for the application events until there are no unprocessed additional events for the provider thread, and thereupon entering a sleep state;” as set forth in independent claim 1 and similar language in independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441